In a matrimonial action in which the parties were divorced by a judgment dated February 18, 2002, the plaintiff appeals from so much of an order of the Supreme Court, Queens County (Sampson, J), dated January 2, 2003, as denied those branches of her motion which were, inter alia, pursuant to CPLR 5015 (a) (2) to modify the judgment of divorce on the ground of newly-discovered evidence, and to transfer ownership of the marital residence solely to her.
Ordered that the order is affirmed insofar as appealed from, without costs or disbursements.
The Supreme Court properly denied those branches of the plaintiff’s motion which were, inter alia, pursuant to CPLR 5015 (a) (2) to modify the judgment of divorce on the ground of newly-discovered evidence. The plaintiff failed to establish that the evidence was not available at the time of the prejudgment proceedings, or that it would likely have produced a different result regarding the equitable disposition of the marital residence (see Gonzalez v Chalpin, 233 AD2d 367 [1996]; Bertan v Richmond Mem. Hosp. & Health Ctr., 131 AD2d 799, 801 [1987]; Agarwal v Quail Homes of Long Is., 120 AD2d 694, 695 [1986]). Since the Supreme Court properly denied that branch of the *337motion which was to modify the judgment, it therefore also correctly declined to transfer ownership of the marital residence solely to the plaintiff.
The plaintiffs remaining contentions are without merit. Ritter, J.E, Smith, H. Miller and Crane, JJ., concur.